Name: 78/152/EEC: Commission Decision of 22 December 1977 authorizing Denmark to take certain protective measures in accordance with Article 108 (3) of the EEC Treaty (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-16

 Avis juridique important|31978D015278/152/EEC: Commission Decision of 22 December 1977 authorizing Denmark to take certain protective measures in accordance with Article 108 (3) of the EEC Treaty (Only the Danish text is authentic) Official Journal L 045 , 16/02/1978 P. 0028 - 0028 Greek special edition: Chapter 10 Volume 1 P. 0154 **** COMMISSION DECISION OF 22 DECEMBER 1977 AUTHORIZING DENMARK TO TAKE CERTAIN PROTECTIVE MEASURES IN ACCORDANCE WITH ARTICLE 108 ( 3 ) OF THE EEC TREATY ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 78/152/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 108 ( 3 ) THEREOF , WHEREAS DISEQUILIBRIA , BOTH INTERNAL AND EXTERNAL , EXIST IN THE DANISH ECONOMY ESPECIALLY THE DISEQUILIBRIUM IN THE CURRENT BALANCE OF PAYMENTS ; WHEREAS DENMARK INFORMED THE COMMISSION THAT IT HAD ADOPTED MEASURES TO REDUCE THE DISEQUILIBRIUM IN THE CURRENT BALANCE OF PAYMENTS ; WHEREAS , BECAUSE OF THE ECONOMIC SITUATION , DENMARK INFORMED THE COMMISSION THAT IT WAS NOT IN A POSITION TO FULFIL THE OBLIGATIONS ARISING FROM ARTICLE 121 ( 1 ) ( B ) OF THE ACT OF ACCESSION , AND IN THIS CONNECTION INVOKED ARTICLE 108 OF THE TREATY ; WHEREAS THE COMMISSION , AFTER EXAMINING THE POSITION OF THE DANISH ECONOMY UNDER ARTICLE 108 ( 1 ), MADE A RECOMMENDATION TO DENMARK ON 14 DECEMBER 1977 , UNDER ARTICLE 108 ( 1 ) OF THE TREATY ; WHEREAS , HOWEVER , THE MEASURES RECOMMENDED TO DENMARK UNDER ARTICLE 108 ( 1 ) OF THE TREATY ARE NOT BY THEMSELVES SUFFICIENT TO RESTORE EQUILIBRIUM TO THE BALANCE OF PAYMENTS AT SHORT NOTICE ; WHEREAS NO MUTUAL AID WAS GIVEN UNDER ARTICLE 108 ( 2 ) OF THE TREATY ; WHEREAS RESTORING DENMARK ' S EXTERNAL FINANCIAL POSITION REQUIRES THE TEMPORARY CONTINUANCE BEYOND 31 DECEMBER 1977 OF RESTRICTIONS ON TRANSACTIONS IN SECURITIES ; WHEREAS , NEVERTHELESS , SECURITIES ISSUED BY THE COMMUNITIES , COMMUNITY FINANCIAL INSTITUTIONS AND INTERNATIONAL INSTITUTIONS OF WHICH DENMARK IS A MEMBER , CAN BE EXEMPTED FROM RESTRICTIONS ON TRANSACTIONS IN SECURITIES ; WHEREAS THE ECONOMIC SITUATION IN DENMARK AND THE PRACTICAL RESULTS OF THE ECONOMIC MEASURES TAKEN SHOULD BE REGULARLY REVIEWED , HAS ADOPTED THIS DECISION : ARTICLE 1 DENMARK IS HEREBY AUTHORIZED ON A TEMPORARY BASIS TO MAINTAIN THE RESTRICTIONS IN FORCE ON THE DATE WHEN THIS DECISION IS NOTIFIED , ON PURCHASES BY PERSONS RESIDENT IN DENMARK OF FOREIGN SECURITIES DEALT IN ON A STOCK EXCHANGE , OTHER THAN THOSE REFERRED TO IN ARTICLE 2 , AND REPURCHASES FROM ABROAD OF DANISH SECURITIES DEALT IN ON A STOCK EXCHANGE , DENOMINATED ENTIRELY OR PARTLY IN FOREIGN CURRENCY , INCLUDING PHYSICAL TRANSFERS OF THE SECURITIES IN QUESTION . ARTICLE 2 FROM 1 JANUARY 1978 TRANSACTIONS REFERRED TO IN ARTICLE 1 , WHERE THEY CONCERN PURCHASES BY DANISH RESIDENTS OF BONDS ISSUED BY THE COMMUNITY , COMMUNITY FINANCIAL INSTITUTIONS AND INTERNATIONAL FINANCIAL INSTITUTIONS OF WHICH DENMARK IS MEMBER , SHALL NOT BE SUBJECT TO RESTRICTIONS . ARTICLE 3 1 . THE COMMISSION SHALL KEEP UNDER CLOSE REVIEW THE DEVELOPMENT OF THE ECONOMIC SITUATION IN DENMARK . IT SHALL INVESTIGATE THE SITUATION AND THE EFFECTS OF THE MEASURES AUTHORIZED HEREIN NOT LATER THAN 31 DECEMBER 1978 . 2 . THE COMMISSION RESERVES THE RIGHT TO AMEND OR REVOKE THIS DECISION IF IT FINDS THAT THE CONDITIONS ON WHICH IT WAS BASED HAVE CHANGED OR THAT THE EFFECTS OF THE DECISION ARE MORE RESTRICTIVE THAN IS NECESSARY TO ACHIEVE ITS PURPOSE . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 22 DECEMBER 1977 . FOR THE COMMISSION FRANCOIS-XAVIER ORTOLI VICE-PRESIDENT